Citation Nr: 1204970	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of endometriosis rated as 0 percent disabling prior to December 22, 2008.  

2.  Evaluation of endometriosis rated as 10 percent disabling from December 22, 2008 to April 13, 2010.  

3.  Evaluation of endometriosis rated as 30 percent disabling from April 13, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from April 2001 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO).  Jurisdiction rests with the Denver, Colorado RO.  

The Board notes that in the November 2007 rating decision the appellant was also granted service connection for migraines.  She expressed disagreement with the evaluation assigned in January 2008.  A Statement of the Case (SOC) was issued in December 2008.  However, in the VA Form 9 received in January 2009, she expressed that she wished to only appeal the evaluation assigned for endometriosis.  As such, any claims with regard to migraines are not before the Board.  

The issues of evaluation of endometriosis rated as 10 percent disabling from December 22, 2008 to April 13, 2010, and evaluation of endometriosis rated as 30 percent disabling from April 13, 2010 are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to December 22, 2008, endometriosis was manifested by pelvic pain and irregular menstrual cycles which required continuous medication for control.  


CONCLUSION OF LAW

Prior to December 22, 2008, endometriosis was 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 , 4.7, 4.14, 4.116, Diagnostic Code DC 7629 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in July 2007.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection for endometriosis.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a stated rating.  We find that the appellant's disability had not significantly changed prior to April 13, 2010 and that a 10 percent rating is warranted for this time period.  

The appellant has appealed the assignment of a 0 percent evaluation for endometriosis prior to December 22, 2008.  The appellant's endometriosis is rated as noncompensable under DC 7629 for this period of time.  Diagnostic Code 7629 provides that endometriosis is to be evaluated as 10 percent disabling where there is pelvic pain or heavy or irregular bleeding, requiring continuous treatment for control.  A 30 percent rating is warranted when there is pelvic pain or heavy or irregular bleeding not controlled by treatment.  A 50 percent rating is warranted when there are lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116. 

Problems of female pelvic pain were shown in January 2006, February 2006 and March 2006.  In July 2007, the appellant reported endometriosis since 2001.  She stated that she was on Lupron but that the last injection was in April 2007.  She had a normal period starting that day.  

In the August 2007 VA examination, it was stated that in 2001 the appellant began to have severe pain in her left lower abdomen and that an ultrasound at that time showed a cyst.  She had surgery to remove the cyst and a biopsy performed showed some endometriosis.  She had painful and heavy periods, and was placed on birth control pills which helped somewhat.  In October 2006, "extreme" pain began again and repeated ultrasound revealed another cyst.  She was put on Lupron which helped and her cyst shrank.  At the time of the examination, she was doing fairly well with her period.  Her symptoms occurred with her period only but she still had some pain.  The pain was described as better than it used to be before her Lupron treatments.  Treatment of her condition included surgery and prescription medication.  Pelvic examination revealed no enlargement or uterine tenderness.   There was also no cervical motion tenderness and/or ovarian cysts or enlargements.  An assessment was given of endometriosis.  

In January 2008, the appellant expressed that she had irregular bleeding with severe pelvic pain. 

In October 2008, the appellant reported that she did not have pelvic pain throughout her cycle but she had severe cramping which she described as horrible on the first day of her menstrual flow.  The pain was across the lower abdomen and back.  She gave a past history of occasional pressure during intercourse.  The pain was not severe and did not affect intercourse.  The pelvic examination was uncomfortable for the appellant.  There was generalized discomfort which was not localized to the left side.  

In November 2008, the appellant related that she did not have pain throughout the month.  She stated that she did not have much pain but related having "horrendous" pain with the first day of menstruation.  

The appellant complained of sharp pelvic pain in December 2008.  It was noted that the appellant has had less or minimal problems with pain but that likely ovarian endometrioma has persisted and grown.  She had occasional sharp pelvic pain more left or medial in location than on the opposite right side that occurred three to four times a month.  She did not have pain with intercourse but significant dysmenorrhea and menstrual flow.  She previously described this as severe and that it mainly occurred on the first day of her menstrual period.  

In January 2009, the appellant related that at the time of her VA examination she had stopped taking Lupron and had not had a menstrual period so she informed her doctor.  She did not know if she was going to have any pain until her period restarted.  Per the appellant, since she stopped taking Lupron the pain has progressively worsened.  She has also related that she was unable to take birth control pills because of her blood pressure.  

Based on the evidence presented, the Board finds that a 10 percent evaluation is warranted for endometriosis prior to December 22, 2008.  In this regard, to warrant a higher rating, the evidence must show pelvic pain or heavy or irregular bleeding, requiring continuous treatment for control for this period of time.  Here, it is shown that the appellant complained of pelvic pain consistently in early 2006 and that she was placed on Lupron in October 2006 which helped alleviate her pelvic pain.  The appellant stopped taking Lupron in April 2007.  It is shown that after she stopped taking Lupron she had progressive pelvic pain.  She also reported irregular bleeding during this period of time.  

We find that the Veteran is competent to report observable symptoms such as pelvic pain and irregular bleeding.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, she is competent to report that when medical treatment for her pain stopped her symptoms resurfaced and progressively worsened.  The appellant has presented competent and credible evidence of irregular bleeding with severe pelvic pain and it is shown that her condition requires continuous treatment for control.  The fact that she stopped taking the medication is not controlling in this case.  Rather, with hindsight, it is established that medication was required since the medication was reinstituted.  See 38 C.F.R. § 4.7.  As such, we find that the evidence supports the claim for a 10 percent evaluation for endometriosis prior to December 22, 2008.  With regard to whether a rating higher than 10 percent is warranted under DC 7629 for this period of time, the Board notes that the evidence is devoid of a showing of pelvic pain or heavy or irregular bleeding not controlled by treatment.  38 C.F.R. § 4.116 , DC 7629.  As shown by the record, for this period of time the appellant's symptoms were controlled when treated with medication and that it was not until treatment stopped that the symptoms resurfaced.  Accordingly, a 10 percent rating for endometriosis prior to December 22, 2008 is granted and no more.   

In reaching this determination, the Board finds that her statements during this time frame were competent and credible.

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for her disability and that the manifestations of her disability, including reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A 10 rating for endometriosis prior to December 22, 2008 is granted, subject to the controlling regulations applicable to the payment of monetary.  


REMAND

The appellant has appealed the assignment of an evaluation of 10 percent disabling for endometriosis from December 22, 2008 to April 13, 2010, and an evaluation of 30 percent disabling for endometriosis from April 13, 2010.  The record shows that the appellant underwent a laparotomy with lysis of adhesions and bilateral ovarian cystectomies in January 2009.  Although she was afforded a VA examination in April 2010, outpatient treatment records since January 2009 are not of record.  It does not appear that an attempt to obtain these records has been made.  As these records may be relevant to her claim for a higher evaluation, we find that a remand is warranted to request these records and associate them with the file.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records pertaining to the Veteran's service connected endometriosis dated from January 2009 to present. 

2. Contact the Veteran and request that she provide contact information for all private medical providers that treated her for endometriosis from January 2009.  After the appropriate release has been signed, the identified treatment records should be obtained and associated with the file.  If the records are unavailable, a negative response should be indicated in the record.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


